Citation Nr: 0113360	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  94-26 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Service connection for a chronic disability manifested by 
respiratory difficulty, headaches, fatigue, and joint pain 
due to an undiagnosed illness.   

2.  Service connection for respiratory disorder due to 
exposure to unknown gases.  

3.  Service connection for a residual disability due to 
exposure to asbestos.

4.  Service connection for residuals of an elbow fracture.

5.  Service connection for residuals of malaria.

6.  Entitlement to a disability evaluation in excess of 10 
percent for status post corneal laceration and detached 
retina of the left eye.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1993.   
  
This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi, (the RO) 

In January 1996, the veteran testified before the undersigned 
Board Member at a personal hearing at the RO.  A transcript 
of that hearing has been associated with the veteran's VA 
claims folder.

This matter was remanded to the RO in May 1996 and April 
1998.  

The issue of entitlement to service connection for a chronic 
disability manifested by respiratory difficulty, headaches, 
fatigue, and joint pain due to an undiagnosed illness is 
addressed in the remand portion of this decision.    


FINDINGS OF FACT

1.  There is no medical evidence that the veteran has a 
respiratory disorder due to exposure to unknown gases or 
burning oil.  

2.  There is no medical evidence that the veteran has a 
respiratory disorder due to or associated with asbestos 
exposure; there is no medical evidence which establishes that 
the veteran has asbestosis.    

3.  There is no medical evidence that the veteran has a left 
elbow disability.   

4.  There is no medical evidence that the veteran currently 
has malaria or residuals of malaria.    

5.  The veteran's status post corneal laceration and detached 
retina of the left eye is principally manifested by 
impairment of visual acuity of the left eye with a best 
corrected visual acuity of 20/50; there is no evidence of 
impairment of visual fields, pain, rest-requirements, 
episodic incapacity, or active pathology.  

6.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards.  


CONCLUSIONS OF LAW

1.  A respiratory disability due to exposure to unknown gases 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 1154 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2000). 

2.  A respiratory disability due to exposure to asbestos was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 1154 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2000). 

3.  Service connection for malaria or residuals of malaria is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2000). 

4.  A left elbow disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (2000). 

5.  The criteria for a rating in excess of 10 percent for 
status post corneal laceration and detached retina of the 
left eye are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.84a, Diagnostic Codes 6008, 6080 (2000). 

6.  An extraschedular disability rating for status post 
corneal laceration and detached retina of the left eye  is 
not warranted.  38 C.F.R. § 3.321(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a respiratory disability due to exposure to unknown gases, a 
respiratory disability due to exposure to asbestos, residuals 
of malaria, and a left elbow disability.  The veteran is also 
seeking a disability evaluation in excess of 10 percent for 
status post corneal laceration and detached retina of the 
left eye.  In the interest of clarity, the Board will first 
discuss the service connection issues on appeal.  The Board 
will then discuss the increased rating issue on appeal.  
Finally, the matter of an extraschedular rating will be 
discussed.  

I.  Service Connection

Pertinent Law and Regulations

Service Connection- in general

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000). 

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (2000).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there can be no valid claim for service 
connection.  Id. 

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(d) (2000). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") rendered a decision that 
further clarified the law and VA regulations pertaining to 
the use of lay statements in cases involving combat veterans.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court in Caluza 
emphasized that 38 U.S.C.A. § 1154(b) "relaxes the 
evidentiary requirements for adjudication of certain combat-
related VA-disability-compensation claims" by allowing lay 
or other evidence to prove incurrence of a condition by 
combat.  Caluza, 7 Vet. App. at 507. 

Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally submit competent 
medical evidence tending to show a current disability and a 
relationship between that disability and those service 
events.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

Determining whether evidence establishes that a veteran 
engaged in combat with the enemy requires evaluation of all 
pertinent evidence in each case, and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  There is no statutory or regulatory limitation on 
the types of evidence that may be used in any case to support 
a finding that a veteran engaged in combat with the enemy.  
Accordingly, any evidence which is probative of that fact may 
be used by a veteran to support an assertion that the veteran 
engaged in combat with the enemy, and VA must consider any 
such evidence in connection with all other pertinent evidence 
of record.  Id.

Duty to Assist/Standard of Review

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  The 
law further provides that the Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A) (hereinafter VCAA).

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  Id.  

The assistance provided by the VA shall include obtaining the 
claimant's service medical records and, if the claimant has 
furnished the VA information sufficient to locate such 
records, other relevant records pertaining to active 
military, naval, or air service that are held or maintained 
by a governmental entity.  Id.  Whenever the Secretary 
attempts to obtain records maintained by a governmental 
entity, such as service medical records, the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  Id.    

The VCAA provides that the assistance provided by the VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  Id.    

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  The Board observes in passing that the benefit of the 
doubt rule articulated above has not been substantially 
altered by the Veterans Claims Assistance Act of 2000.

Additional law and VA regulations will be discussed where 
appropriate below.

1.  Service connection for a respiratory disability due to 
exposure to unknown gases.  

Factual Background

The veteran's DD 214 form indicates that the veteran served 
in southwest Asia from November 20, 1990 to June 18, 1991.  
He was awarded the Southwest Asia Service Medal.  It was 
noted that the veteran's primary occupation was engineer 
equipment repair technician.  

A January 1968 service entrance examination report indicates 
that examination of the veteran's lungs and chest were 
normal.  Examination reports dated in November 1968, August 
1973, April 1979, August 1984, and July 1989 indicate that 
examination of the veteran's lungs were normal.  A July 1993 
report of medical history reveals that the veteran reported 
that he was exposed to unknown gases in 1991 in southwest 
Asia.  Examination of the lungs was normal.  Chest X-ray 
examination was normal.   

A November 1993 VA pulmonary examination indicates that the 
veteran reported that he was in Saudi Arabia in February 1991 
for about three to four weeks.  He stated that he was within 
100 yards of the burning oil fields and the mucus in his 
mouth turned black and he had some coughing.  The veteran 
stated that presently, he could not breathe deeply anymore 
since his exposure to the burning oil fields in Saudi Arabia.  
He denied having a chronic cough.  The veteran stated that he 
never smoked.  He stated that he did not have shortness of 
breath but he felt like he did not have the same lung 
capacity as before.  He stated that he used to run 10 miles 
in 65 minutes but he could not run anymore.  He was not sure 
how far he was able to walk or how many flights of stairs he 
could walk up.  Examination of the lungs revealed slight 
decreased breath sounds but the veteran was not taking deep 
breaths.  There were no rales, rhonchi or wheezing.  There 
was no prolongation of the expiratory phase.  There was no 
increase in his anteroposterior (AP) diameter.  The diagnosis 
was subjective complaints of shortness of breath, etiology 
unknown.  Pulmonary function tests revealed mild airway 
obstruction.  The examiner noted that the veteran's 
cooperation was poor and his effort was inconsistent.  

At a hearing before the Board in January 1996, the veteran 
stated that he served in Iraq and he was in places where the 
street lights were on for 24 hours a day because of the 
clouds from the fires.  [Hearing Transcript, page 13].  He 
stated that he does not know if he was damaged from the 
overexposure to gases.  [page 13].   
 
A September 1997 VA examination report reveals that the 
veteran had complaints of lung problems.  The veteran stated 
that over time, he has had decreased wind.  He did not 
remember any particular event that caused this.  The veteran 
stated that he has never had tuberculosis, asthma, or 
pneumonia.  He stated that he blew up a number of things in 
Iraq, so he doesn't really know what he has been exposed to 
in the past.  Examination of the respiratory system revealed 
no active malignant process.  There were no structural 
changes in the lungs.  The examiner indicated that any 
disease that may be present was not active at that time.  X-
ray examination the chest was within normal limits. 

A September 1998 VA hemic disorders and respiratory disorders 
examination report indicates that the examiner reviewed the 
veteran's recent medical records and claims folder.  At 
present, he had difficulty walking up a hill without feeling 
profoundly weak and out of breath.  The examiner noted that 
the veteran had an episode of syncope recently, which 
precipitated a cardiac workup.  This workup was negative.  
The veteran stated that he was exposed to unknown substances 
in Iraq in 1991.  The veteran reported that he felt like he 
had no energy or strength.  He could not walk up a hill 
without getting winded.  There was no hemoptysis.  It was 
noted that the veteran has never been on anticoagulant or 
antimicrobial therapy for his lungs.  

Physical examination revealed no evidence of chronic 
pulmonary thromboembolism.  It was noted that the veteran had 
pulmonary function tests in September 1998 which showed a 
moderate obstructive defect.  The examiner stated that 
pulmonary function performed that day showed a mild 
obstructive airway disease and a moderate restrictive defect.  
A chest X-ray was within normal limits.  The diagnosis was 
mild obstructive airway disease and moderate restrictive 
airway disease.  

October 1998 VA pulmonary function tests were suggestive of 
mild obstructive pattern and also suggestive of a moderate 
restrictive pattern.  

December 1998 pulmonary function tests revealed moderate 
obstructive ventilatory defect.  It was noted that the low 
MVV relative to FEV1 suggested poor patient effort and/or 
neuromuscular disorder.  

In February 2000 addendum to the VA examination, the examiner 
indicated that the claims folder was reviewed.  The examiner 
stated that she was asked whether the veteran had residuals 
of exposure to unknown gases claimed as resulting from 
burning oil well emissions during the Persian Gulf War, and 
if so, what was the nature and etiology of any residual 
disability.  The examiner noted that the veteran stated that 
he blew up a number of things and he did not know what he was 
exposed to.  The examiner stated that there was no evidence 
for a residual adverse effect to the veteran's pulmonary 
status.  The examiner noted that she was asked to express an 
opinion, including the degree of possibility, as to whether 
there were objective indications of chronic disability 
resulting from an undiagnosed illness or combination of 
illnesses related to Persian Gulf active duty.  The examiner 
indicated that Dr. Z., a pulmonary specialist, studied all of 
the veteran's pulmonary function tests to the present date.  
Dr. Z. concluded that there was no evidence of intrinsic lung 
disease, either restrictive or interstitial.  It was his 
opinion that the previously mentioned restrictive disease was 
caused by the veteran's large size.

Analysis

Initial matters

For reasons and bases which will be expressed below, the 
Board initially finds that the statutory duty to assist has 
been satisfied with respect to the issue of entitlement to 
service connection for a respiratory disorder due to exposure 
to unknown gases.     

This matter was remanded to the RO in 1996 and 1998.  The 
Board specifically finds that the RO complied with the 
directives from the 1998 remand.  Cf. Stegall v. West, 11 
Vet. App. 268 (1998).  The RO made an attempt to obtain the 
veteran's treatment records and afforded the veteran a VA 
examination to determine whether he had any respiratory 
disability due to exposure to unknown gases.     

The Board also finds that the RO fulfilled its duty to assist 
the veteran pursuant to the VCAA.  The Board finds that the 
RO made all reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
Review of the record reveals that the veteran's service 
medical records are associated with the claims folder.  The 
RO has taken reasonable efforts to secure all pertinent 
records identified by the veteran in this claim, including VA 
and private medical records.  The veteran has been accorded 
the opportunity to present evidence and argument in support 
of the claim, including presenting his personal testimony at 
a hearing before the Board in January 1996.  The veteran was 
afforded VA examinations in November 1993, September 1997 and 
September 1998 and pulmonary function tests in October and 
December 1998.  The RO notified the veteran of the evidence 
needed to substantiate his claim in the statement of the case 
dated in June 1994 and the supplemental statements of the 
case dated in December 1997 and April 2000.  The Board finds 
that no reasonable possibility exists that any other 
assistance would aid in substantiating the claim and the RO 
met its duty to assist the veteran.  VCAA, [to be codified at 
38 U.S.C.A. § 5103A].

Given that the veteran was provided the necessary information 
on which to substantiate his claim, the Board finds that 
there is no prejudice in proceeding with the claim at this 
time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Discussion

The veteran asserts that he has a respiratory disability due 
to exposure to unknown gases, and therefore, service 
connection should be granted.      

The service medical records do not reflect complaints of a 
respiratory disorder.  However, the veteran did report 
exposure to unknown gases upon separation examination in July 
1993.  The veteran stated that he was within 100 yards of 
burning oil wells.  He also stated that he blew up things in 
Iraq and he did not know what he was exposed to.  The service 
records show that the veteran served in southwest Asia during 
the Persian Gulf War.  

The Board notes that in the April 1998 Board decision, the 
Board determined that the evidence of record showed that the 
veteran engaged in combat with the enemy when serving in 
Vietnam and southwest Asia.  [Board decision dated April 6, 
1998, pages 7 and 8].  Thus, 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.303 (d) are applicable in this case.  As noted 
above, under 38 U.S.C.A. § 1154(b), a veteran who engaged in 
combat, may use satisfactory lay evidence to show that an 
injury or disease happened in service.  

It appears that the veteran is asserting that he was exposed 
to unknown gases while in combat in southwest Asia.  For 
instance, the veteran indicated that he was exposed to 
unknown gases when he blew up things in Iraq.  The Board 
finds that the veteran's statements are consistent with the 
circumstances and conditions of his service as an engineer 
equipment repair man in southwest Asia.  The service records 
show that the veteran served in southwest Asia from November 
1990 to June 1991.  The Board also finds that the veteran, as 
a lay person, is competent to testify as to his in-service 
experiences and symptoms.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  He is competent to testify as to 
being exposed to smoke or gases.

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.303 (d) deal with the question of whether a 
particular disease or injury occurred in service, that is, 
what happened then, and not the question of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required.  See Caluza v. Brown, 
7 Vet. App. 498, 507 (1995).  In short, the above-cited 
provisions do not presumptively establish service connection 
for a combat veteran; rather, they relax the evidentiary 
requirements for determining what happened in service.  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).  Even assuming combat 
status, the veteran must provide satisfactory evidence of a 
current disability.  See, e.g., Kessel v. West, 13 Vet. App. 
9 (1999). 

There is no medical evidence of record that the veteran has a 
current respiratory disability.  Service separation 
examination dated in July 1993 indicates that examination and 
X-ray examination of the lungs was normal.  A November 1993 
VA pulmonary examination report reflects a diagnosis of 
subjective complaints of shortness of breath, etiology 
unknown.  The Board notes that in Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), the Court held that symptoms alone, 
without a diagnosed or identifiable underlying malady or 
condition, do not in and of themselves constitute a 
disability for which service connection may be granted.  A 
September 1997 VA examination report indicates that 
examination revealed no active malignant process or 
structural changes in the lungs.  The examiner indicated that 
no active disease was present.  X-ray examination was normal.  

The Board acknowledges that pulmonary function tests in 
November 1993 revealed mild airway obstruction.  However, the 
examiner noted that the veteran's cooperation was poor and 
his effort was inconsistent.  The September 1998 VA 
examination report reflects a diagnosis of mild obstructive 
airway disease and moderate restrictive airway disease; this 
diagnosis was based upon pulmonary function tests.  Pulmonary 
function tests in December 1998 revealed moderate obstructive 
ventilatory defect.  The examiner also noted that the results 
suggested poor patient effort.  

Despite the findings of the pulmonary function tests, there 
is probative medical evidence that the veteran does not have 
a respiratory disorder related to gas exposure.  In a 
February 2000 VA medical opinion, the VA examiner indicated 
that she was asked whether the veteran had residuals of 
exposure to unknown gases claimed as resulting from burning 
oil well emissions during the Persian Gulf War, and if so, 
what was the nature and etiology of any residual disability.  
The VA examiner stated that there was no evidence for a 
residual adverse effect to the veteran's pulmonary status.  
The VA examiner indicated that Dr. Z., a pulmonary 
specialist, studied all of the veteran's pulmonary function 
tests to the present date.  Dr. Z. concluded that there was 
no evidence of intrinsic lung disease either restrictive or 
interstitial.  Dr. Z. opined that the previously mentioned 
restrictive disease was caused by the veteran's large size.

The Board finds that the February 2000 VA medical opinion is 
highly probative.  In evaluating the probative value of 
medical statements, the Board looks at factors such as the 
health care provider's knowledge and skill in analyzing the 
medical data. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  The Board finds that the VA examiner has the medical 
competence to render a medical opinion as to whether the 
veteran currently has a pulmonary disorder and its etiology.  
Also, the VA examiner consulted with Dr. Z., a pulmonary 
specialist.  Dr. Z. has special knowledge in the field of 
pulmonary disorders and is competent to render a medical 
opinion as to whether the veteran currently has a pulmonary 
disorder and the etiology of any pulmonary symptoms found.   

The Board also finds the February 2000 VA medical opinion to 
have great evidentiary weight because the VA examiner 
reviewed the veteran's claims folder and medical history, 
examined the veteran, reviewed all pertinent diagnostic test 
results, and consulted with a specialist prior to rendering a 
medical conclusion as to whether the veteran had a pulmonary 
disorder due to exposure to unknown gases.  Thus, the Board 
finds this medical opinion to have great evidentiary weight.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); 
see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  

As noted above, the law governing the payment of VA 
disability compensation provides that the United States shall 
pay compensation for "disability resulting from personal 
injury suffered or disease contracted in the line of duty..."  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  In the veteran's 
case, the record contains no medical evidence that the 
veteran has a respiratory disorder resulting from gas 
exposure.    

The veteran's own assertions that he has a respiratory 
disorder due to exposure to unknown gases are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  The evidence does not reflect that 
the veteran possesses medical knowledge which would render 
his opinions as to etiology and a medical diagnosis 
competent.

Therefore, for the reasons discussed above, the Board finds 
that service connection for a respiratory disorder is not 
warranted, since there is no evidence of a current 
respiratory disability associated with gas exposure.  The 
Board concludes that the preponderance of the evidence of 
record is against the veteran's claim for service connection.  
The claim is therefore denied.  


2.  Service connection for respiratory disability due to 
exposure to asbestos

While there is no current specific statutory guidance with 
regard to claims for service connection for asbestosis and 
other asbestos-related diseases, nor has the Secretary 
promulgated any regulations, the VA has issued procedures on 
asbestos-related diseases which provide some guidelines for 
considering compensation claims based on exposure to asbestos 
in VA ADJUDICATION PROCEDURE MANUAL, M21-1, Part VI, 7.21 
[formerly DVB Circular 21-88-8, Asbestos- Related Disease 
(May 11, 1988)].

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
including pulmonary fibrosis and lung cancer, which may occur 
10 to 45 years after exposure.  When considering VA 
compensation claims, rating boards have the responsibility of 
ascertaining whether or not military records demonstrate 
evidence of asbestos exposure in service and to assure that 
development is accomplished to ascertain whether or not there 
is pre-service and/or post-service evidence of occupational 
or other asbestos exposure.  A determination must then be 
made as to the relationship between asbestos exposure and the 
claimed diseases, keeping in mind the latency and exposure 
information noted above.

Factual Background

The veteran's DD 214 form indicates that the veteran's 
primary occupation was engineer equipment repair technician.  

A January 1968 service entrance examination report indicates 
that examination of the veteran's lungs and chest were 
normal.  Examination reports dated in November 1968, August 
1973, April 1979, August 1984, and July 1989 indicate that 
examination of the veteran's lungs were normal.  A July 1993 
report of medical history indicates that the veteran reported 
that he was exposed to asbestos in 1975.  Examination of the 
lungs was normal.  Chest X-ray examination was normal.   

A November 1993 VA pulmonary examination indicates that the 
veteran reported a history of exposure to asbestos at Fort 
Polk from 1983 to 1986 while tearing down a building and in 
Germany in 1976 and 1977 moving insulation and pipe from a 
basement.  He stated that he could not breathe deeply anymore 
since his exposure to the asbestos and the burning oil fields 
in Saudi Arabia.  He denied having a chronic cough.  The 
veteran stated that he did not have shortness of breath but 
he felt like he did not have the same lung capacity as 
before.  He stated that he used to run 10 miles in 65 minutes 
but he could not run anymore.  He was not sure how far he was 
able to walk or how many flights of stairs he could walk up.  
Examination of the lungs revealed slight decreased breath 
sounds but the veteran was not taking deep breaths.  There 
were no rales, rhonchi or wheezing.  There was no 
prolongation of the expiratory phase.  The diagnosis was 
subjective complaints of shortness of breath, etiology 
unknown.  Pulmonary function tests revealed mild airway 
obstruction.  The examiner noted that the veteran's 
cooperation was poor and his effort was inconsistent.  

In a March 1994 statement, the veteran stated that he was 
exposed to asbestos in large amounts several times while in 
the Army.  

At  January 1996 hearing before the Board, the veteran stated 
that in the military, he handled asbestos in the destruction 
and removal of buildings.  [Hearing Transcript, page 13].  He 
indicated that the buildings and hot water pipes were 
insulated with asbestos.  [page 13].  He stated that he was 
involved in removing and disposing the pipes.  [page 13].  

A September 1997 VA examination report indicates that the 
veteran had complaints of lung problems.  He stated that over 
time, he has had decreased wind.  He did not remember any 
particular event that caused this.  The veteran stated that 
he has never had tuberculosis, asthma, or pneumonia.  
Examination of the respiratory system detected no active 
malignant processes.  There were no structural changes in the 
lungs.  The examiner indicated that any disease that may be 
present was not active at that time.  X-ray examination the 
chest was within normal limits.  

An October 1998 VA respiratory examination report indicates 
that the pulmonary function tests suggested mild obstructive 
pattern and moderate restrictive pattern.  

A September 1998 VA hemic disorders and respiratory disorders 
examination report indicates that the examiner reviewed the 
veteran's recent medical records and claims folder.  At 
present, he had difficulty walking up a hill without feeling 
profoundly weak and out of breath.  The veteran had an 
episode of syncope recently, which precipitated a cardiac 
workup.  This workup was negative.  Physical examination 
revealed no significant physical findings.  There was no 
congestive heart failure or history of congestive heart 
failure.  The veteran stated that he was exposed to asbestos 
at Ft. Polk in approximately 1983-1987 while with the 588th 
Engineering Battalion.  It was noted that the veteran has 
never been on anticoagulant or antimicrobial therapy for his 
lungs.  Physical examination revealed no evidence of chronic 
pulmonary thromboembolism.  It was noted that the veteran had 
pulmonary function tests in September 1998 which showed 
moderate obstructive defect.  The examiner stated that 
pulmonary function performed that day showed a mild 
obstructive airway disease and a moderate restrictive defect.  
A chest X-ray was within normal limits.  The diagnosis was 
mild obstructive airway disease and moderate restrictive 
airway disease.  

December 1998 pulmonary function tests revealed moderate 
obstructive ventilatory defect.  It was noted that the 
maximum voluntary ventilation was low relative to FEV1 and 
this suggested poor patient effort and/or neuromuscular 
disorder.  

In a February 2000 addendum to the VA examination, the 
examiner indicated that the claims folder was reviewed.  The 
examiner indicated that she was asked to render an opinion as 
to whether the veteran had residuals of exposure to asbestos 
and if so, what was the nature and etiology.  The examiner 
stated that at the present time, there were no radiologic 
changes indicative of asbestosis (e.g. pleural plaques, 
interstitial fibrosis).  There were no characteristic changes 
in his pulmonary function studies.  The examiner indicated 
that there was no evidence of any asbestos-related disease or 
disability.  She stated that sources other than his medical 
records would have to be pursued in order to substantiate the 
veteran's asbestos exposure in Fort Polk LA from 
approximately 1983 to 1987 (588th Engineering Battalion.).  
The examiner indicated that Dr. Z., a pulmonary specialist, 
studied all of the veteran's pulmonary function tests to the 
present date.  The examiner stated that Dr. Z. concluded that 
there was no evidence of intrinsic lung disease either 
restrictive or interstitial.  It was his opinion that the 
previously mentioned restrictive disease was caused by the 
veteran's large size.

Analysis

Initial matters

For reasons and bases which will be expressed below, the 
Board initially finds that the statutory duty to assist has 
been satisfied with respect to the issues on appeal, namely 
entitlement to service connection for a disability due to 
asbestos exposure.   

This matter was remanded to the RO in 1996 and 1998.  The 
Board specifically finds that the RO complied with the 
directives of the remands.  Cf. Stegall, supra.  The RO was 
instructed to search for additional service medical records 
and personnel records for the purpose of substantiating any 
exposure to asbestos and was instructed to contact the 
National Personnel Records Center (NPRC) and indicate whether 
it has searched alternative sources for the veteran's 
records.  The RO was instructed to notify the veteran of the 
progress of the search.  In June 1998, the RO requested the 
veteran to submit evidence showing he was exposed to 
asbestos; the RO requested the veteran to provide specific 
details regarding the exposure to asbestos.  In July 1998, 
the veteran submitted a statement with some information 
regarding his asbestos exposure.  In August 1998, the RO 
contacted the NPRC and requested a search for additional 
records and to provide the name and address of any 
organization who may have copies of the veteran's records.  
The NPRC responded in September 1998 and indicated that they 
did not have records on file.  In the April 2000 supplemental 
statement of the case, the RO informed the veteran they did 
not obtain additional records.  

The RO also afforded the veteran a VA examination in 1998 to 
determine if the veteran had residuals of exposure to 
asbestos and the RO obtained a medical opinion as to whether 
the veteran had an asbestos-related disease.  Considering the 
steps taken by the RO and the most recent medical evidence, 
the Board finds that the RO sufficiently complied with the 
directives of the April 1998 remand.  

The Board also finds that the RO fulfilled its duty to assist 
the veteran pursuant to the VCAA.  The Board finds that the 
RO made all reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
Review of the record reveals that the veteran's service 
medical records are associated with the claims folder.  The 
RO has taken reasonable efforts to secure all pertinent 
records identified by the veteran in this claim, including VA 
and private medical records and the veteran's service 
personnel records.  The veteran has been accorded the 
opportunity to present evidence and argument in support of 
the claim, including presenting his personal testimony at a 
hearing before the Board in January 1996.  The veteran was 
afforded VA examinations in November 1993, September 1997 and 
September 1998 and pulmonary function tests in October and 
December 1998.  A medical opinion was obtained in February 
2000.  The RO notified the veteran of the evidence needed to 
substantiate his claim in the supplemental statements of the 
case dated in December 1997 and April 2000.  The Board finds 
that no reasonable possibility exists that any other 
assistance would aid in substantiating the claim and the RO 
met its duty to assist the veteran.  VCAA, [to be codified at 
38 U.S.C.A. § 5103A].

Given that the veteran was provided the necessary information 
on which to substantiate his claim, the Board finds that 
there is no prejudice in proceeding with the claim at this 
time.  Bernard, supra.   

Discussion

Initially, the Board notes that as discussed above, the 
evidence of record shows that the veteran engaged in combat 
in Vietnam and southwest Asia.  However, the provisions of 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.303 (d) are not 
applicable with respect to this issue, since the veteran 
contends that he was exposed to asbestos in Fort Polk and 
later in Germany.  He is not asserting that he was exposed to 
asbestos in a combat situation.  

For purposes of this decision, the Board will assume arguendo 
that the veteran has submitted competent evidence that he was 
exposed to asbestos in service.  The veteran stated that he 
was exposed to asbestos while serving with the 588th 
Engineering Battalion in 1983 and 1987.  He stated that he 
handled asbestos in the destruction and removal of buildings.  
The veteran's DD form 214 indicates that the veteran's 
primary occupation in service was engineer equipment repair 
technician.  The Board does not dispute that the veteran's 
service duties may have involved some exposure to asbestos.  
In McGinty v. Brown, 4 Vet. App. 428 (1993), the Court 
indicated that, while a veteran, as a lay person, was not 
competent to testify as to the cause of his disease, he was, 
however, competent to testify as to the facts of his asbestos 
exposure.  McGinty, 4 Vet. App. at 432.  There is no 
indication that the veteran was exposed to asbestos after 
service separation.  

There is no medical evidence of record which establishes that 
the veteran currently has asbestosis or an asbestos-related 
disability.  The service medical records do not reflect a 
diagnosis of asbestosis or an asbestos-related disease.  A 
chest X-ray examination performed at service separation 
examination in July 1993 was normal.  The more recent medical 
evidence including the VA examination reports do not reflect 
findings of asbestosis or an asbestos-related disease.  The 
Board acknowledges that a November 1993 VA examination report 
reflects a diagnosis of subjective complaints of shortness of 
breath, etiology unknown.  However, in Sanchez-Benitez, 
supra, the Court held that symptoms alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  A September 1997 VA 
examination report indicates that an active malignant process 
in the lungs or structural changes in the lungs were not 
detected.  Chest X-ray examination was normal.  The September 
1998 VA chest X-ray examination was negative.  

Review of the record reveals that pulmonary function tests 
suggested that the veteran had mild obstructive airway 
disease and moderate restrictive airway disease.  A September 
1998 VA examination report reflects a diagnosis of mild 
obstructive airway disease and moderate restrictive airway 
disease based upon the findings of a pulmonary function test.  
However, the Board points out that the pulmonary function 
test reports indicate that the veteran's cooperation and 
effort during the test were poor and inconsistent.  
Furthermore, there is probative evidence which establishes 
that the mild obstructive airway disease and moderate 
restrictive airway disease detected upon pulmonary function 
tests are not due to an asbestos-related disease.  
Significantly, in the February 2000 VA medical opinion, the 
VA examiner indicated that Dr. Z., a pulmonary specialist, 
studied all of the veteran's pulmonary function tests to the 
present date.  Dr. Z. concluded that there was no evidence of 
intrinsic lung disease either restrictive or interstitial.  
It was his opinion that the previously mentioned restrictive 
disease was caused by the veteran's large size.

The Board finds that Dr. Z., as a pulmonary specialist, has 
special knowledge in the field of pulmonary disorders, and is 
competent to render a medical opinion as to the cause of the 
veteran's obstructive and restrictive airway disease.  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data. See 
Guerrieri, supra; see also Black, supra.  The Board also 
finds the medical opinion by Dr. Z. to have great evidentiary 
weight because Dr. Z. reviewed the veteran's medical records 
and was familiar with the veteran's medical history.  

There is probative medical evidence that the veteran does not 
have asbestosis or an asbestos-related disease.  In the 
February 2000 VA medical opinion, the VA examiner indicated 
that she was asked to render an opinion as to whether the 
veteran had residuals of exposure to asbestos and if so, what 
was the nature and etiology.  The VA examiner stated that at 
the present time, there were no radiologic changes indicative 
of asbestosis (e.g. pleural plaques, interstitial fibrosis).  
There were no characteristic changes in the veteran's 
pulmonary function studies.  The VA examiner indicated that 
there was no evidence of any asbestos-related disease or 
disability.  

The Board finds the February 2000 VA medical opinion to be 
highly probative.  The VA examiner, as a physician, is 
competent to render a medical opinion as to whether the 
veteran currently has a pulmonary disorder, and specifically, 
whether the veteran has a pulmonary disorder due to asbestos.  
In evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data. See 
Guerrieri, supra; see also Black; supra.  The VA examiner 
also consulted with Dr. Z., a pulmonary specialist, before 
rendering a medical opinion.  Dr. Z. has special knowledge in 
the field of pulmonary disorders and is competent to render a 
relevant medical opinion.   

The Board also finds the February 2000 medical opinion by the 
VA examiner to have great evidentiary weight because the VA 
examiner examined the veteran, reviewed his medical history 
and pointed out which evidence supported the medical 
conclusion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) (the Court held that in assessing such evidence, 
providing a basis for the medical opinion goes to the weight 
or credibility of the evidence in the adjudication of the 
merits).  Other factors for assessing the probative value of 
a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

As noted above, the law governing the payment of VA 
disability compensation provides that the United States shall 
pay compensation for "disability resulting from personal 
injury suffered or disease contracted in the line of duty..."  
38 U.S.C.A. § 1110, 1131.  In the veteran's case, the record 
thus contains no medical evidence that the veteran has a 
disability due to asbestos exposure.    

The veteran himself has stated that eversince exposure to 
asbestos, he could not breath deeply and he felt he did not 
have the same lung capacity.  The veteran is competent to 
testify as to his symptoms.  However, the veteran's own 
assertions that he has asbestosis or a lung disorder due to 
asbestos exposure are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  See Espiritu, supra.  
The veteran is not competent to render a diagnosis or an 
opinion concerning etiology of his claimed disability.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for a respiratory disorder due to 
asbestos exposure is not warranted, since there is no 
evidence of a current disability due to asbestos exposure.  
The Board concludes that the preponderance of the evidence of 
record is against the veteran's claim for service connection 
for a disability due to asbestos exposure.  The claim is 
accordingly denied.  

3.  Service connection for a left elbow disability

Factual Background

A January 1968 service entrance examination report indicates 
that examination of the veteran's upper extremities was 
normal.  An August 1978 service clinical record shows 
treatment for a laceration over the proximal end of the 
olecranon.  X-ray study was done of the right elbow; it 
showed a small chip fracture of the right elbow.  An April 
1979 report of medical history reveals that the veteran 
reported having a broken bone.  The examiner noted that the 
veteran had fractured his left elbow, left arm, nose, finger 
and toe; all were well-healed without sequelae.  Examination 
of the upper extremities was normal.  A March 1993 X-ray 
examination of the left forearm revealed a metallic foreign 
body embedded in the soft tissues along the volar aspect of 
the proximal forearm.  A July 1993 report of medical history 
indicates that the veteran reported having broken his left 
elbow in 1977; he underwent a closed reduction and he had no 
sequela.  Examination of the upper extremities was normal.  

In a March 1994 statement, the veteran stated that he broke 
his elbow in 1978 in Germany.  

At a hearing before the Board in January 1996, the veteran 
stated that he broke his left elbow in Germany in 1979.  
[Hearing Transcript, page 18].  He stated that currently, he 
had no strength in his elbow.  [page 18].   

A September 1997 VA examination report reveals that the 
veteran reported that he broke his left elbow when he fell 
off a bridge around 1978 or 1979 when he was on active duty 
in Germany.  Neurological examination revealed that deep 
tendon reflexes were within normal limits.  Strength was 
5+/5+ throughout.  X-ray examination the left elbow was 
within normal limits.  X-ray examination of the wrist showed 
a nonunited fracture of the ulnar styloid but an otherwise 
normal wrist.  The diagnosis was status post fractured ulnar 
styloid.  

A September 1997 VA orthopedic examination report indicates 
that the veteran reported that the only two orthopedic 
problems he had were a low back problem and a left wrist 
problem.  The veteran's chief complaint was a painful left 
wrist.  Physical examination revealed that the veteran was 
well developed and well nourished.  There was no atrophy of 
left forearm. 

An October 1998 VA orthopedic examination report reveals that 
the veteran reported that in 1978, he fell off of a bridge 
and sustained a fracture of his left elbow.  This was treated 
conservatively in a cast which he wore for two months.  No 
open surgery was done.  The veteran rehabilitated the elbow.  
The veteran had, in the residual stage, a complaint of no 
strength in the elbow, forearm, or hand, and he had 
intermittent stiffness in the elbow.  He noted no instability 
of the elbow.  The veteran has had a fracture of the left 
distal forearm since the elbow injury but stated that the 
elbow-associated weakness and stiffness were present before 
the fracture of the distal forearm.  

Physical examination of the left upper extremity revealed 
that the elbow had a normal carrying angle.  Flexion of the 
elbow was normal as compared to the opposite side; flexion 
was to 150 degrees.  Extension of the elbow was to zero 
degrees.  Pronation and supination were normal as compared to 
the other side.  There was no real tenderness or effusion 
about the elbow.  There was nothing palpable about the elbow.  
The elbow was stable.  There was mild atrophy of the left 
forearm as compared to the right.  There was no neurovascular 
deficit in the left hand.  X-ray examination of the left 
elbow was negative.  The diagnosis was by history, remote 
fracture of the left elbow area.

Analysis

Initial matters

For reasons and bases which will be expressed below, the 
Board initially finds that the statutory duty to assist has 
been satisfied with respect to the issue on appeal, namely 
entitlement to service connection for a left elbow 
disability.      

This matter was remanded to the RO in 1996 and 1998.  The 
Board specifically finds that the RO complied with the 
directives of the 1998 remand.  Cf. Stegall, supra.  The RO 
afforded the veteran a VA examination in October 1998 to 
determine whether he had any chronic disability of the left 
elbow, as directed by the 1998 remand.        

The Board also finds that the RO fulfilled its duty to assist 
the veteran pursuant to the VCAA.  The Board finds that the 
RO made all reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
Review of the record reveals that the veteran's service 
medical records are associated with the claims folder.  The 
RO has taken reasonable efforts to secure all pertinent 
records identified by the veteran in this claim, including VA 
and private medical records.  The veteran has been accorded 
the opportunity to present evidence and argument in support 
of the claim, including presenting his personal testimony at 
a hearing before the Board in January 1996.  The veteran was 
afforded VA examinations in September 1997 and October 1998.  
The RO notified the veteran of the evidence needed to 
substantiate his claim in the supplemental statements of the 
case dated in December 1997 and April 2000.  The Board finds 
that no reasonable possibility exists that any other 
assistance would aid in substantiating the claim and the RO 
met its duty to assist the veteran.  VCAA, [to be codified at 
38 U.S.C.A. § 5103A].

Given that the veteran was provided the necessary information 
on which to substantiate his claim, the Board finds that 
there is no prejudice in proceeding with the claim at this 
time.  Bernard, supra.    

Discussion

The veteran asserts that he is entitled to service connection 
for a left elbow disability.  He contends that he broke his 
left elbow in service in the 1970's.  Service medicakl 
records, in fact, show a small chip fracture to the right 
elbow in 1978.  Service medical records indicate that in 
April 1979, the veteran reported having fractured his left 
elbow, and he and had a well-healed scar.  Even assuming that 
the small chip fracture in 1978 was actually to the left 
elbow, examination of the upper extremities was normal.  In a 
July 1993 report of medical history, the examiner noted that 
the veteran had broken his elbow in 1977.  The examiner 
indicated that the veteran underwent a closed reduction and 
he had no sequela.  Examination of the upper extremities was 
normal.  A left elbow disability was not detected.    

As discussed above, the evidence of record shows that the 
veteran engaged in combat in Vietnam and southwest Asia.  
However, the provisions of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.303 (d) are not applicable in this issue, since 
the veteran contends that he broke his left elbow in Germany.  
He is not asserting that he broke his elbow in a combat 
situation.  

The Board finds that the veteran did not submit competent 
evidence showing that he currently has a left elbow 
disability.  As noted above, the law governing the payment of 
VA disability compensation provides that the United States 
shall pay compensation for "disability resulting from 
personal injury suffered or disease contracted in the line of 
duty..."  38 U.S.C.A. §§ 1110, 1131.  In the veteran's case, 
even if the Board concedes that the veteran sustained an 
injury to the left elbow in service, a current left elbow 
disability has not been identified in the medical evidence of 
record.  

The pertinent medical evidence in this matter essentially 
consists of the September 1997 and the October 1998 VA 
examination reports.  The September 1997 VA examination 
report indicates that X-ray examination of the left elbow was 
within normal limits.  Strength and reflexes were normal.  
The October 1998 VA examination report indicates that the 
veteran had complaints of no strength and intermittent 
stiffness in the elbow.  However, examination of the left 
elbow was normal.  Physical examination revealed that the 
elbow had a normal carrying angle.  Range of motion of the 
left elbow was normal.  There was no real tenderness or 
effusion about the elbow.  There was nothing palpable about 
the elbow.  The elbow was stable.  There was no neurovascular 
deficit in the left hand.  X-ray examination of the left 
elbow was negative.  The diagnosis was by history, remote 
fracture of the left elbow area.

The Board notes that in Sanchez- Benitez v. West, 13 Vet. 
App. 282 (1999), the Court held that a diagnosis of a 
"history of" a certain disability did not demonstrate that 
the physician, after listening to the patient's lay history 
and performing an examination, made a medical judgment based 
on both factors, that the patient suffered a current 
condition attributed to the incident described in the 
patient's history.  Thus, the Board finds that the diagnosis 
of history of a remote fracture of the left elbow in the 
October 1998 VA examination report does not establish the 
existence of a current left elbow disability.  

The veteran himself asserts that he has decreased strength in 
the left elbow with intermittent stiffness.  Although the 
veteran and other lay persons are competent to testify as to 
the veteran's in-service experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu, supra.  The veteran's statements are 
afforded no probative weight, because the veteran has no 
expertise to render opinions about medical matters, such as a 
medical diagnosis.  See Espiritu, supra.  

The Board acknowledges that the veteran has complaints of 
decreased strength and intermittent weakness of the left 
elbow.  However, in Sanchez-Benitez, supra, the Court held 
that symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, do not in and of themselves 
constitute a disability for which service connection may be 
granted.  In the present case, the medical evidence of record 
does not reflect a diagnosis of an underlying left elbow 
disability which causes the decreased strength and 
intermittent stiffness.    

Under the case law, it is clear that a fundamental element of 
a claim for service connection is competent evidence of 
"current disability."  See Rabideau v. Derwinski, 2 Vet. App. 
141 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  
Although the veteran sustained a left elbow fracture in 
service in the 1970's, the medical evidence shows that the 
left elbow fracture healed and the veteran does not have a 
current left elbow disability due to the inservice injury.  
In the absence of a current disability, as defined by 
governing law, the claim must be denied.  Therefore, for the 
reasons and bases expressed above, the Board concludes that 
the preponderance of the evidence of record is against the 
veteran's claim for service connection for a left elbow 
disability. 

4.  Service connection for residuals of malaria

Factual Background

Service medical records indicate that Vivax malaria was 
diagnosed by blood smear in April 1970.  The veteran was 
treated with chloroquine, 25 milligrams a day for five days.  
He was treated with Primaquine, 2.5 grams for three days.  It 
was noted that the place of infection was unknown.  The 
veteran was hospitalized for six days.  A July 1993 report of 
medical history indicates that the veteran had malaria in 
1970.  The examiner noted that the veteran had no relapses.  

In a March 1994 statement, the veteran indicated that he was 
in the hospital for malaria in 1970, 1971, and 1972.   

A September 1997 VA examination report indicates that the 
veteran's build and state of nutrition were within normal 
limits.  It was noted that in 1970, the veteran contracted 
malaria and he was hospitalized for one to two weeks.  The 
veteran stated that he did not remember too much else about 
his malaria.  He stated that for the first several years 
after this, he had fever and chills a number of times but now 
he did not have it anymore.  There were no neurological or 
musculoskeletal changes.  The diagnosis was status post 
malaria, by history.

A September 1998 VA hemic disorder and respiratory disorder 
examination report indicates that the examiner reviewed the 
veteran's recent medical records and claims file.  It was 
noted that in 1970, the veteran contracted malaria and he was 
hospitalized for one to two weeks.  He stated that this was 
the sickest he has ever been in his life.  The veteran stated 
that he has had fever and chills at least once a year, 
sometimes more.  The last time he had fever and chills was 
about a year and a half ago when he sweated for several 
hours.  The examiner noted that according to the claims 
folder, the veteran was diagnosed with Vivax Malaria by blood 
smear in April 1970.  He was treated with chloroquine for 
about 5 days and primaquine for over three days, and was 
hospitalized for 12 days.  Laboratory tests, including 
complete blood count, were negative.  A malarial smear was 
negative.  The diagnosis was status post Vivax malaria.  

In February 2000 addendum to the VA examination, the examiner 
indicated that the claims folder was reviewed.  The examiner 
stated that she was asked to render an opinion as to whether 
the malaria that the veteran had in the service resolved 
without residual disability or whether the veteran had a 
chronic, infectious process.  The examiner indicated that 
there was no evidence by laboratory studies or physical 
examination of a chronic, infectious process.  She stated 
that the veteran was diagnosed with vivax malaria and was 
given adequate treatment.  The examiner noted that the cycle 
of relapsing fever was every 2 to 3 days, not once per year 
as this veteran had.  There was no evidence of anemia, 
hemolytic or otherwise. 

Analysis

Initial matters

For reasons and bases which will be expressed below, the 
Board initially finds that the statutory duty to assist has 
been satisfied with respect to the issue of entitlement to 
service connection for residuals of malaria.    

This matter was remanded to the RO in 1996 and 1998.  The 
Board specifically finds that the RO complied with the 
directives from the 1998 remand.  Cf. Stegall, supra.  The RO 
was instructed to afford the veteran a VA examination in 
order to determine whether the veteran currently had residual 
disability due to malaria.  The veteran was afforded a VA 
examination in October 1998 and underwent all indicated tests 
including a blood smear.  A medical opinion was obtained in 
February 2000. 

The Board also finds that the RO fulfilled its duty to assist 
the veteran pursuant to the VCAA.  The Board finds that the 
RO made all reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
Review of the record reveals that the veteran's service 
medical records are associated with the claims folder.  The 
RO has taken reasonable efforts to secure all pertinent 
records identified by the veteran in this claim, including VA 
and private medical records.  The veteran has been accorded 
the opportunity to present evidence and argument in support 
of the claim, including presenting his personal testimony at 
a hearing before the Board in January 1996.  The veteran was 
afforded VA examinations in September 1997 and September 
1998.  A medical opinion was obtained in February 2000.  The 
RO notified the veteran of the evidence needed to 
substantiate his claim in the supplemental statements of the 
case dated in December 1997 and April 2000.  The Board finds 
that no reasonable possibility exists that any other 
assistance would aid in substantiating the claim and the RO 
met its duty to assist the veteran.  VCAA, [to be codified at 
38 U.S.C.A. § 5103A].

Given that the veteran was provided the necessary information 
on which to substantiate his claim, the Board finds that 
there is no prejudice in proceeding with the claim at this 
time.  Bernard, supra.  

Discussion

The veteran asserts that he is entitled to service connection 
for residuals of malaria, since he had malaria in service.  
Service medical records indicate that Vivax malaria was 
diagnosed in April 1970, and he was treated with chloroquine 
and Primaquine.  The service separation examination in July 
1993 indicates that the veteran had malaria in 1970; howeve, 
the examiner noted that the veteran had no relapses.  

As discussed above, the provisions of 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.303 (d) are applicable in this case, since 
the evidence of record shows that the veteran engaged in 
combat in Vietnam.  As noted above, under 38 U.S.C.A. § 
1154(b), a veteran who engaged in combat, may use 
satisfactory lay evidence to show that an injury or disease 
happened in service.  In the present case, the service 
medical records show that malaria was diagnosed in service 
and incurrence of malaria is already established by the 
evidence of record.   

As noted above, the provisions of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.303 (d) deal with the question of whether a 
particular disease or injury occurred in service, that is, 
what happened then, and not the question of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required.  See Caluza, 7 Vet. 
App. at 507.  

Although the record shows that the veteran had malaria in 
service, there is no medical evidence of record which 
establishes that the veteran currently has malaria.  In fact, 
there is probative evidence of record which establishes that 
the veteran does not currently have malaria or residuals 
thereof.  A September 1998 VA hemic disorder and respiratory 
disorder examination report indicates that a malarial smear 
was negative.  The February 2000 VA medical opinion indicates 
that the examiner stated that she was asked to render an 
opinion as to whether the malaria that the veteran had in the 
service resolved without residual disability or whether the 
veteran had a chronic, infectious process.  The examiner 
indicated that there was no evidence by laboratory studies or 
physical exam of a chronic, infectious process.  She stated 
that the veteran was diagnosed with Vivax malaria and was 
given adequate treatment.  The examiner stated that the cycle 
of relapsing fever was every 2 to 3 days, not once per year 
as this veteran had.  There was no evidence of anemia. 

The Board finds the February 2000 medical opinion to be 
highly probative.  The examiner evaluated the veteran, 
reviewed the veteran's past medical history and reviewed all 
pertinent diagnostic test results.  The Board also finds that 
the VA examiner has the medical competence to render a 
medical opinion as to whether the veteran current has a 
chronic disability due to malaria.  See Black, supra.   

Under the case law, it is clear that a fundamental element of 
a claim for service connection is competent evidence of 
"current disability."  See Rabideau, supra.  In Brammer, 
supra, the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich, supra; Chelte, supra. 

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  
Although the veteran contracted malaria in service, the 
medical evidence of record shows that the malaria was treated 
and resolved, and the veteran does not have a current chronic 
disability due to the malaria.  In the absence of a current 
disability, as defined by governing law, the claim must be 
denied.  Therefore, for the reasons and bases expressed 
above, the Board concludes that the preponderance of the 
evidence of record is against the veteran's claim for service 
connection for residuals of malaria.   

II.  Entitlement to a disability evaluation in excess of 10 
percent for status post corneal laceration and detached 
retina of the left eye

Pertinent Law and Regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2000). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

Specific scheduler criteria

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of  the refraction.  Snellen's 
test type or its equivalent will be used.  Mydriatics should 
be routine, except when contraindicated.  Funduscopic and 
ophthalmological findings must be recorded.  The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically  required.  Also, if there 
exists a difference of more than 4 diopters of  spherical 
correction between the two eyes, the best possible visual 
acuity of the poorer eye without glasses, or with a lens of 
not more than 4 diopters difference from that used with the 
better eye will be taken as the visual acuity of the poorer 
eye.  When such a difference exists, close attention will be 
given to the likelihood of congenital origin in mere 
refractive error.  38 C.F.R. § 4.75 (2000).

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80 (2000).

The percentage evaluation will be found from table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  For example, if one eye has 
a Snellen index of 5/200 (1.5/60) and the other eye has a 
Snellen index of 20/70 (6/21), the percentage evaluation is 
found in the third horizontal row from the bottom and the 
fourth vertical column from the left.  The evaluation is 50 
percent and the diagnostic code 6073.  38 C.F.R. § 4.83a 
(2000).

Where there is a substantial difference between the near and 
distant corrected vision, the case should be referred to the 
Director, Compensation and Pension Service.  38 C.F.R. § 4.84 
(2000).  

Detachment of the retina is rated under Diagnostic Code 6008.  
38 C.F.R. § 4.84a, Diagnostic Code 6008 (2000).  The Schedule 
provides that detachment of the retina in chronic form, is to 
be rated under Diagnostic Code 6009, unhealed injury of the 
eye.  

Under Diagnostic Code 6009, unhealed injury of the eye is 
rated from 10 to 100 percent for impairment of visual acuity 
or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during the continuance of active pathology.  The minimum 
rating during active pathology is 10 percent.  38 C.F.R. § 
4.84a, Diagnostic Code 6009 (2000).

Corrected visual acuity of 20/50 (6/15) in one eye warrants a 
10 percent evaluation when corrected visual acuity in the 
other eye is 20/40 ((6/12).  38 C.F.R. § 4.84a, Diagnostic 
Code 6079 (2000).  A 20 percent rating is warranted when 
corrected acuity in one eye is 20/200 and 20/40 in the other 
eye.  38 C.F.R. § 4.84a, Diagnostic Code 6077 (2000).

A 30 percent evaluation is the maximum schedular evaluation 
for blindness of one eye in the absence of anatomical loss of 
the eye and when the other eye is normal.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6063 to 6079 (2000). 

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991). 

The veteran was hospitalized in April and May 1983 for 
treatment of a penetrating injury to the left eye.  An August 
1993 service retirement examination report indicates that the 
veteran's distant vision in the left eye was 20/50 corrected 
to 20/20 and his near vision in the left eye was 20/50 
corrected to 20/50.  

A December 1993 VA ophthalmology examination report indicates 
that the veteran reported that while serving in Korea in 
1983, he sustained an injury to his left eye and underwent 
subsequent retinal detachment repair in 1984.  Examination 
revealed that the best corrected vision of the right eye was 
20/20 and the best corrected vision of the left eye was 
20/60.  The cornea was clear.  Lenses were clear.  Pupils 
were equal and reactive to light.  Visual fields were grossly 
full.  Extraocular muscles were orthophoric with full gaze.  
Conjunctiva showed scarring superiorly and inferotemporally 
on the left eye.  Fundus examination showed a 0.4 cup disk 
ratio with pink and sharp margins.  The left eye showed 
peripheral scarring.  The impression was status post injury 
to the left eye with surgical repair and status post retinal 
detachment repair secondary to the above mentioned injury 
with subsequent surgical repair.  The examiner stated that 
the eye apparently suffered significant injury which required 
surgery and subsequently had retinal detachment which also 
required surgery.  The examiner indicated that this 
apparently resulted in damage to the retina, particularly the 
macular area with corresponding decrease in vision to a level 
of approximately 20/60.  The examiner indicated that 
unfortunately, there did not appear to be anything else 
treatment-wise to offer this patient at this point.    

Service connection for status post corneal laceration and 
detached retina of the left eye with best corrected visual 
acuity of 20/20 and 20/60 was established in a January 1994 
rating decision.  A 10 percent evaluation was assigned from 
September 1, 1993.  

At a hearing before the Board in January 1996, the veteran 
stated that he did not know how the VA examiner determined 
that his vision was 20/60 in the left eye, because he could 
not see 20/60 with his left eye.  [Hearing Transcript, page 
11].  He stated that he could not drive at night without 
closing his left eye, because his vision won't work.  [page 
11].  The veteran indicated that he had difficulty reading.  
[page 11].  He did not think the VA examiner examined his 
eye; the examiner simply measured his vision.  [page 11].  

In a July 1996 medical statement, Dr. S.Y., the veteran's 
private ophthalmologist, indicated that examination revealed 
that the veteran had corrected vision of 20/20 in the right 
eye and 20/50 in the left eye.  Slit lamp revealed that the 
veteran had a quiet anterior segment examination with early 
lenticular change.  Dilation of the left eye revealed a cup-
to-disc ratio of 0.2.  The macula and vessels were normal.  
There was temporal scleral impression and a posterior 
vitreous detachment.  The retina was flat.  The impression 
was status post retinal detachment repair in the left eye and 
posterior vitreous detachment in the left eye.  

A September 1997 VA examination report indicates that the 
veteran reported that his left eyelid did not work correctly.  
The examiner indicated that on examination, the veteran's 
eyelid did not appear to be abnormal.  His extraocular 
movements were intact and his pupils were equal, round and 
reactive to light and accommodation.  The veteran reported 
that he did not have severe headaches.  Neurological 
examination revealed that cranial nerves II through XII were 
grossly intact.  The diagnosis was status post orbital facial 
bone fracture, status post retinal tear and reattachment, and 
status post corneal laceration.   

A September 1997 VA ophthalmologic examination report reveals 
that the veteran's current visual acuity in the right eye was 
20/400 at distance and J3 at near.  This corrected to 20/20 
at distance and J1 at near.  In the left eye, the veteran's 
uncorrected visual acuity was 20/400 at distance and J14 at 
near.  This corrected to 20/50-l at distance and J5 at near.  
The visual acuity readings on the left eye were accomplished 
slowly by the veteran.  His refractive error was 20/20 in the 
right eye and 20/50 in the left eye.  External examination 
was within normal limits.  Pupillary reactions were somewhat 
reduced and showed a slight asymmetry with a positive Marcus 
Gunn pupil noted on the left eye.  Extraocular muscle 
function was normal. Slit lamp examination was within normal 
limits.  Intraocular pressure was 20/20 by applanation.  The 
veteran did not complain of diplopia.  His visual fields were 
found to be essentially normal although the left eye was 
slightly contracted.  The diagnosis was myopia, astigmatism, 
presbyopia, and status post retinal detachment of the left 
eye.  

A September 1997 cranial nerves examination report indicates 
that the veteran had complaints of decreased vision of the 
left eye.  It was noted that the veteran held his left eye 
closed but was able to open the left eye when asked.  
Neurological examination revealed that the cranial nerves II 
through XII were grossly intact.  The veteran complained of 
decreased ability to read out of the left eye, even with the 
use of glasses.  The left eye was difficult to evaluate 
secondary to squinting by the veteran.  He had full range of 
motion generally observed of the facial muscles.  The 
examiner indicated that he was asked to review the seventh 
cranial nerve on the left side of the face.  The examiner 
indicated that the veteran generally had normal range of 
motion of his facial muscles on the left side, which were 
enervated by the seventh cranial nerve.  He did tend to hold 
his eye shut but was able to open his eye when asked.  The 
examiner found no obvious damage to the left seventh cranial 
nerve.  

A March 2000 addendum to the September 1997 VA Ophthalmologic 
examination report indicates that the examiner was asked to 
correct the Jaeger test to Snellen index figures.  The 
examiner indicated that the conversion on the veteran's right 
eye which was recorded as J1 at near was equivalent to 20/25 
Snellen near equivalent.  In the left eye, the visual acuity 
was recorded at J5.  This was an equivalent of 20/50 Snellen 
near equivalent.  A Snellen notation is, by definition, a 
distant vision measurement and not a near vision measurement 
whereas a Jaeger measurement is a near vision measurement.  
The examiner indicated that these conversions, however, have 
been increasingly used in recent years.  There was no 
evidence of pain, rest requirements, or episodic incapacity 
at that time.  The examiner noted that the best corrected 
visual acuity of the veteran should not interfere with his 
employability except in the obtaining of certain driver's 
license and/or certain occupations which would have as a 
requirement 20/20 vision in each eye.  The examiner stated 
that overall, for most jobs, this would not be a deterrent to 
his employability.  The examiner indicated that the visual 
field of the left eye was present in the medical record and 
it was described previously as slightly contracted.  The 
examiner agreed with that evaluation.  The examiner noted 
that the right visual field was not included in the medical 
record but was described as normal in the examination of 
September of 1997.

Analysis

Initial matters

For reasons and bases which will be expressed below, the 
Board initially finds that the statutory duty to assist has 
been satisfied with respect to the issue of entitlement to a 
disability evaluation in excess of 10 percent for status post 
corneal laceration and detached retina of the left eye.     

This matter was remanded to the RO in 1996 and 1998.  The 
Board specifically finds that the RO complied with the 
directives from the 1998 remand.  Cf. Stegall, supra.  The RO 
was instructed to have the VA examiner who conducted the 
September 1997 VA examination convert the examination's 
Jaeger test figures to Snellen index figures and state in 
detail whether the veteran experienced any pain, rest-
requirements, or episodic incapacity due to the service-
connected status post corneal laceration and detached retina 
of the left eye.  The examiner was also asked to render an 
opinion as to the interference with employability.  The Board 
finds that the RO obtained a medical opinion from the VA 
examiner and the medical opinion responds to the inquiries 
set forth in the 1998 remand.    

The Board also finds that the RO fulfilled its duty to assist 
the veteran pursuant to the VCAA.  The Board finds that the 
RO made all reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  The 
RO has taken reasonable efforts to secure all pertinent 
records identified by the veteran in this claim, including VA 
and private medical records.  The veteran has been accorded 
the opportunity to present evidence and argument in support 
of the claim, including presenting his personal testimony at 
a hearing before the Board in January 1996.  The veteran was 
afforded VA examinations in November 1993 and September 1997.  
A medical opinion was obtained in March 2000.  The RO 
notified the veteran of the evidence needed to substantiate 
his claim in supplemental statements of the case dated in 
December 1997 and April 2000.  The Board finds that no 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the veteran.  VCAA, [to be codified at 38 U.S.C.A. 
§ 5103A].

Given that the veteran was provided the necessary information 
on which to substantiate his claim, the Board finds that 
there is no prejudice in proceeding with the claim at this 
time.  Bernard, supra.   

Discussion

The RO assigned a 10 percent evaluation to the veteran's 
service-connected status post corneal laceration and detached 
retina in the left eye under the provisions of Diagnostic 
Code 6008 [detachment of the retina] and Diagnostic Code 6079 
[impairment of central visual acuity].       

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the veteran's service-connected status 
post corneal laceration and detached retina in the left eye 
is most consistent with the application of Diagnostic Codes 
6008 and 6079, and these codes are the most appropriate.  The 
veteran's left eye disability is primarily manifested by 
decreased visual acuity and is consistent with the rating 
criteria found in Diagnostic Codes 6008 and 6079.   

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against a 
disability evaluation in excess of 10 percent for status post 
corneal laceration and detached retina in the left eye under 
Diagnostic Codes 6008 and 6079.  

The medical evidence of record shows that the veteran's 
detachment of the retina of the left eye is manifested by 
impairment of visual acuity.  The November 1993 VA 
examination report indicates that the left eye injury in 
service resulted in damage to the retina with corresponding 
decrease in vision to a level of approximately 20/60.  

Impairment of visual acuity is rated under Diagnostic Codes 
6061 to 6079.  In the veteran's case, the best corrected 
visual acuity of the left eye was 20/60 upon VA examination 
in 1993.  However, the more recent VA examinations and the 
private medical examination reports indicate that the best 
corrected visual acuity in the left eye was 20/50.  The March 
2000 VA medical examination report indicates that the 
veteran's best corrected visual acuity for the left eye was 
20/50.  The most recent medical evidence of record shows that 
the best corrected visual acuity for the nonservice-connected 
right eye is 20/25.  

Service connection is only in effect for the left eye, not 
for the right eye.  When rating disability evaluations, 
generally, the use of manifestations not resulting from 
service- connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  38 C.F.R. § 
4.14 (2000).  In dicta, the Court has indicated that absent 
total blindness, visual acuity in a nonservice-connected eye 
is to be considered normal for purposes of Diagnostic Code 
6066 irrespective of any vision disability in that eye, 
specifically in the situation where the visual acuity in the 
nonservice-connected eye was normal at the time of the 
initial establishment of service connection and rating for 
the service-connected eye.  See, Villano v. Brown, 10 Vet. 
App. 248 (1997). See also, e.g., VAOPGCPREC 32-97 (1997), (if 
a claimant has service-connected hearing loss in one ear and 
nonservice-connected hearing loss in the other ear, the 
hearing in the ear having nonservice-connected loss should be 
considered normal for purposes of computing the service-
connected disability rating, unless the claimant is totally 
deaf in both ears); see also Boyer v. West, 11 Vet. App. 477 
(1998). 

In any case, regulations provide that the best distant vision 
obtainable after best correction by glasses will be the basis 
of rating.  See 38 C.F.R. § 4.75 (2000).  In this case, the 
most recent medical evidence shows the veteran's left eye 
visual acuity is correctable to 20/50.  Such level of visual 
acuity is not so severe as to warrant assignment of more than 
a 10 percent evaluation under the Schedule.  See 38 C.F.R. § 
4.84a, Diagnostic Codes 6078, 6079 (2000).  The Board 
acknowledges that the November 1993 VA examination report 
indicates that the veteran's best corrected visual acuity in 
the left eye was 20/60.  This level of visual acuity is not 
so severe as to warrant assignment of more than a 10 percent 
evaluation under the Schedule.  See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6078, 6079.  

The Board has considered whether a higher disability rating 
is warranted based upon the veteran's loss of vision in his 
left eye.  However, in order to warrant a disability 
evaluation in excess of 10 percent, the veteran would have to 
have a minimum corrected vision of 20/200 in his service-
connected left eye.  See 38 C.F.R. §§ 4.75, 4.84a, Diagnostic 
Code 6077 (2000).  This is not shown by the medical evidence 
of record.  

At the hearing before the Board in January 1996, the veteran 
asserted that his decreased vision in his left eye was much 
worse than 20/60.  The Board points out that the veteran is 
not competent to render a medical opinion as to the Snellen 
index figure for the left eye.  See Espiritu, supra.  There 
is no evidence of record which establishes that the veteran 
has the medical expertise to render such an opinion.  
However, the veteran is competent to provide testimony as to 
the symptoms of the left eye disability and the Board has 
considered his statements as to the left eye symptomatology.   

The Board wishes to note that it does not dispute the 
veteran's contention that his eyesight has continued to 
worsen.  Nevertheless, the rating schedule sets forth 
specific requirements for the assignment of a disability 
evaluation in excess of 10 percent based upon loss of visual 
acuity, and the Board is bound in its decisions by such 
regulations.  38 U.S.C.A. § 7104(c). 

There is no medical evidence of impairment of visual field of 
the left eye.  The September 1997 VA examination report 
indicates that the visual field of the left eye was slightly 
contracted, but was found to be within normal limits.  In the 
March 2000 medical opinion, the examiner indicated that he 
stood by this examination findings.  There is no evidence of 
pain, rest-requirements, or episodic incapacity.  The March 
2000 VA medical opinion indicates the examiner found no 
evidence of pain, rest-requirements, or episodic incapacity.  
Thus, the Board finds that a higher disability evaluation 
under Diagnostic Code 6009 is not warranted.

The Board also finds that an additional rating of 10 percent 
during the continuous of active pathology is not warranted 
under Diagnostic Code 6009.  There is no medical evidence 
that the veteran has active pathology due to the detachment 
of the retina.  The medical evidence of record shows that the 
left eye disability is stable.  

In summary, a disability evaluation in excess of 10 percent 
for the service-connected status post corneal laceration and 
detached retina of the left eye is not warranted, for the 
reasons and bases described above.  The preponderance of the 
evidence is against the veteran's claim and the benefit 
sought on appeal is accordingly denied.   

Fenderson Considerations

The Board notes that in Fenderson  v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

In this case, the Board believes that the evidence discussed 
above allows for the assignment of a 10 percent disability 
rating effective from September 1, 1993, the date of the 
veteran's original claim.  See 38 C.F.R. § 3.400 (2000).  The 
medical evidence shows that the veteran's service-connected 
left eye disability has essentially remained the same since 
separation from service.  

Conclusion

In summary, a disability evaluation in excess of 10 percent 
for the service-connected status post corneal laceration and 
detached retina of the left eye is not warranted, for the 
reasons and bases described above.  The preponderance of the 
evidence is against the veteran's claim and the benefit 
sought on appeal is accordingly denied.   

III.  Extraschedular rating for the service-connected status 
post corneal laceration and detached retina of the left eye

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 .  
In the April 2000 Supplemental Statement of the Case, the RO 
specifically considered whether extraschedular rating under 
38 C.F.R. § 3.321(b) should be assigned as to the service-
connected status post corneal laceration and detached retina 
of the left eye.  The RO concluded that this case did not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
standards.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2000).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

There is no evidence that the service-connected status post 
corneal laceration and detached retina of the left eye 
presents an unusual or exceptional disability picture.  As 
discussed in detail above, the service-connected left eye 
disability is principally manifested by impairment of visual 
acuity.  The veteran's left eye disability is rated under 
Diagnostic Codes 6008 [detachment of the retina] and 6079 
[impairment of visual acuity].  Diagnostic Code 6079 
specifically contemplates impairment of visual acuity.  The 
Board finds that the veteran's symptoms are consistent with 
the criteria in the Rating Schedule.  There is no evidence 
that the clinical picture is in any way out of the ordinary.  
The Board finds that the veteran's disability picture is not 
unusual or exceptional and does not render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).    

There is no indication that the veteran has been hospitalized 
frequently or at all for the left eye disability.  Indeed, 
there is no evidence of any recent hospitalization for this 
disability.   

The Board further finds that the evidence of record does not 
establish that the veteran's service connected left eye 
disability causes marked interference with employment.  The 
evidence of record shows that the veteran owns a catfish 
farm.  The October 1997 VA psychological examination report 
indicates that the veteran reported that after retirement 
from the military, he built a 278 acre catfish farm.  He has 
been actively engaged in catfish farming since that time.  
The veteran reported that he worked seven days a week.  He 
was in charge of the overall operation of the farm.  A 
September 1998 VA examination report indicates that the 
veteran reported working eighteen hours a day.  There is no 
evidence which shows that the service-connected left eye 
disability markedly interferes with the veteran's catfish 
farm duties.  

Furthermore, there is medical evidence which shows that the 
veteran's service-connected status post corneal laceration 
and detached retina of the left eye would not interfere with 
employment in most occupations.  The March 2000 addendum to 
the September 1997 VA Ophthalmologic examination report 
indicates that the examiner stated that overall, for most 
jobs, the veteran's left eye disability would not be a 
deterrent to his employability.  The examiner noted that the 
best corrected visual acuity of the veteran should not 
interfere with his employability except in the obtaining of 
certain driver's license and/or certain occupations which 
would have as a requirement 20/20 vision in each eye.  The 
Board notes that the evidence of record shows that the 
veteran is not employed as a driver, but as a catfish farmer.  
The evidence of record further shows that the veteran is 
still able to drive despite his left eye disability; the VA 
examination reports note that the veteran had driven to the 
examinations.  Thus, the Board finds that the evidence of 
record does not establish that the veteran's service-
connected status post corneal laceration and detached retina 
of the left eye causes marked interference with employment.  

The Board has no reason to doubt the veteran's testimony to 
the effect that his left eye disability interferes with his 
ability to read and to drive at night and it may limit his 
efficiency in performing certain work-related tasks.  This 
alone, however, does not present an exceptional or unusual 
disability picture and is not reflective of any factor which 
takes the veteran outside of the norm.  The decrease in the 
veteran's ability to perform his job which is caused by his 
service-connected left eye disability is recognized in the 
assigned 10 percent disability rating.   See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]; see also 38 C.F.R. §§ 3.321(a), 
4.1 (2000).   

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the service-connected status post corneal 
laceration and detached retina of the left eye.  



ORDER

Entitlement to service connection for a respiratory 
disability due to exposure to unknown gases is denied.

Entitlement to service connection for residuals due to 
exposure to asbestos is denied.

Entitlement to service connection for a left elbow disability 
is denied.

Entitlement to service connection for residuals of malaria is 
denied.

Entitlement to a disability evaluation in excess of 10 
percent for status post corneal laceration and detached 
retina of the left eye is denied.  


REMAND

In an April 1998 remand, the Board instructed the RO to 
afford the veteran an examination and obtain a medical 
opinion as to whether the veteran had 
objective indications of a chronic disability resulting from 
an undiagnosed illness or a combination of illnesses related 
to the Persian Gulf War.  The RO was instructed to adjudicate 
the claim for service connection for residuals of exposure to 
unknown gases as a claim for compensation pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 [compensation for 
certain disabilities due to undiagnosed illnesses].  The 
record reflects that this action has not been accomplished by 
the RO.  Review of the record reveals that the veteran was 
afforded extensive examination in September 1998 and October 
1998.  He underwent pulmonary function tests and the RO 
obtained a medical opinion in February 2000.  However, the RO 
did not adjudicate the veteran's claim for service connection 
for a chronic disability due to an undiagnosed illness with 
consideration of 38 C.F.R. § 3.317.  The RO only adjudicated 
the claim for service connection for a disability due to 
exposure of unknown gases on a direct basis.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims.  The Court has stated that compliance by the Board or 
the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance, and a remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions: 

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issue 
on appeal.  He should be asked to provide 
the names and addresses of the medical 
care providers who treated him for the 
manifestations of his claimed chronic 
disability since separation from service 
in 1993.  Any medical care provider(s) so 
identified should be asked to provide 
copies of the veteran's treatment 
records, if such records are not 
associated with the claims folder.  The 
veteran should be asked to sign any 
necessary consent forms for the release 
of the records. 

2.  If deemed necessary, the RO should 
afford the veteran VA examination(s) by 
the appropriate specialist(s) to 
determine whether veteran has objective 
indications of chronic disability 
resulting from undiagnosed illness or 
combination of illnesses related to 
Persian Gulf War active duty.  The 
examiner should render an opinion as to 
whether the veteran exhibits objective 
indications of chronic disability 
resulting from an illness or combination 
of illnesses manifested by signs or 
symptoms such as fatigue, signs or 
symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the 
respiratory system (upper or lower), 
sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs 
or symptoms, or abnormal weight loss.  If 
any such objective manifestations are 
found, the examiner should render an 
opinion as to when the signs and symptoms 
became manifest and whether such signs 
and symptoms can be attributed to any 
known clinical diagnosis.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  

3.  Thereafter, the RO should adjudicate 
the claim for entitlement to service 
connection for a chronic disability due 
to an undiagnosed illness pursuant to 
38 C.F.R. § 3.317.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
provided an opportunity to respond.  The 
Supplemental Statement of the Case must 
apprise the veteran of the applicable law 
and regulations pertaining to the claims 
at issue, as well as law and regulations 
pertinent to perfecting an appeal.  
Following issuance of the Supplemental 
Statement of the Case, the RO should 
conduct any further appellate proceedings 
as are established by relevant statute, 
regulation and precedent.   

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

